Citation Nr: 0117118	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-24 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2000 RO decision which denied service 
connection for PTSD and a major depressive disorder.  The 
veteran was notified of this decision in September 2000.  A 
notice of disagreement was received in September 2000.  The 
statement of the case was issued in October 2000, and a 
substantive appeal addressing this issue was received in 
November 2000.


FINDINGS OF FACT

1.  The veteran's current PTSD was not manifest until many 
years after service and is not related to an incident of 
service.

2.  The veteran's current major depressive disorder was not 
manifest until many years after service and is not related to 
an incident of service.

3.  A psychosis, if present, was not manifested until many 
years postservice.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 5107 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.303 (2000).

2.  A major depressive disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2000), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from May 1968 
to May 1969.  His DD Form 214 shows that he had no foreign 
service, that he received no combat citations, and that he 
was separated from service under honorable conditions.

A review of the veteran's service medical records shows that 
on medical examination performed for pre-induction purposes 
in March 1968, his psychiatric system was listed as normal.  
In a report of medical history completed in conjunction with 
the pre-induction medical examination in March 1968, the 
veteran reported a history of frequent trouble sleeping, 
stomach, liver or intestinal trouble, and a history of 
depression or excessive worry.  He denied a history of 
nervous trouble.  The reviewing examiner noted that the 
veteran had a history of gastrointestinal spasms caused by 
mucus.

A June 13, 1968 treatment note shows that the veteran 
reported that he vomited twice weekly for one month.  He 
reportedly had six loose stools with mucus daily and 
occasional black tarry stools.  He also complained of 
epigastric pain.  The examiner noted that the veteran was 
moderately nervous and had a history of gastrointestinal 
spasms, but no ulcer.  The diagnostic impression was mucus 
colitis, rule out duodenal ulcer.  The examiner prescribed 
Maalox, a bland diet, Lomotil and Librium, and recommended an 
X-ray series of the upper gastrointestinal tract and a 
sigmoidoscopy.  One week later, the examiner noted that the 
veteran presented with similar complaints.  He indicated that 
the veteran had mainly an emotional problem with basic 
insecurity.  He recommended that Librium and Lomotil be 
discontinued, and referred the veteran to his commanding 
officer.

A July 1968 treatment note shows that the veteran's 
complaints were the same as on June 13, specifically 
questionable colitis.  The veteran was referred to the 
gastrointestinal clinic.  A consultation request dated the 
same day shows that the veteran reported continual pain with 
loose bowel movements; the veteran was referred to the 
gastrointestinal clinic.  A July 1968 consultation report 
from the gastrointestinal clinic shows that the veteran 
complained of 8 or 9 bowel movements per day.  The diagnosis 
was irritable bowel syndrome; the examiner recommended a 
proctoscopy.  A July 1968 treatment note shows that a 
proctoscopy was performed, which revealed normal mucosa 
throughout.  The diagnostic impression was irritable bowel.  
A January 1969 treatment note shows that the veteran had a 
long history of gastrointestinal complaints; the diagnosis 
was irritable bowel syndrome.

On medical examination performed for separation purposes in 
April 1969, the examiner noted that the veteran had an 
emotional unstable personality.  No disqualifying defects 
were found, and the veteran's physical profile (PULHES) 
included S-2 for the psychiatric system.  The examiner 
recommended separation under the appropriate administrative 
regulation.  In a report of medical history completed in 
conjunction with the separation medical examination in April 
1969, the veteran reported a history of frequent trouble 
sleeping and a history of depression or excessive worry.  He 
denied a history of nervous trouble.  The reviewing examiner 
indicated that the veteran had an emotional unstable 
personality.

A clinical record cover sheet dated in late May 1969 shows 
that the veteran was evaluated on the neuropsychiatric ward 
for one day and diagnosed with a character and behavior 
disorder, not previously recorded, not incurred in the line 
of duty, existing prior to service.  The veteran was 
separated from service on the same day based on this 
diagnosis.

Post-service medical records are negative for a psychiatric 
disorder until the 1990s.  
In October 1998, the veteran submitted a claim for service 
connection for mental illness, specifically depression and 
somatic illness.  He reported treatment for the condition at 
a VA facility and at Mike O'Callagan Federal Hospital in 1997 
and 1998.

At a VA psychiatric examination in December 1998, the 
examiner noted that the veteran had difficulty remembering 
exactly what happened during his military service.  The 
veteran reported that during service, he underwent many 
medical examinations due to his many medical complaints.  He 
said he worked in communication systems at that time and was 
ridiculed because of his voice.  He related that during 
service he had home stressors due to a family situation in 
which his sister gave up a child for adoption.  He said he 
was very fond of this child.  He said he was discharged from 
service for medical reasons.  He stated that after service, 
he worked as a respiratory therapist for a number of years, 
but gave up that line of work due to interpersonal 
difficulties with supervisors.  He said that after he 
incurred a back injury in 1988, he had been unable to work.  
He reported a history of hospitalizations for depression and 
said he was currently receiving VA outpatient treatment for 
depression.  On examination, the veteran was oriented, 
cooperative and friendly.  He appeared to be of average 
intelligence, speech was within normal limits, and his memory 
function was somewhat impaired.  The examiner stated that it 
was difficult to determine the exact degree of memory 
impairment.  His affect was that of an individual who had 
mood variations.  He was anxious, depressed, agitated, and 
acted in a suicidal manner.  His judgment was fair.  There 
was evidence of major depression with possible delusions.  
The veteran complained of major sleep disturbance and a low 
energy level.  The diagnosis was major depressive disorder.

At a December 1998 VA general medical examination, the 
veteran reported that he had a history of depression dating 
back to when he was 20 years old.  He said he was never 
treated for depression in service, but was seen for varying 
somatic complaints, which he now felt were a manifestation of 
depression.  He stated that he had been taking anti-
depressant medication for the past 4 years.  He related that 
he had been unemployed and receiving Social Security benefits 
since 1992 due to back trauma.  The examiner indicated that 
the veteran was medically stable.

By a statement dated in August 1999, the veteran asserted 
that the primary reason he was discharged from service was 
depression and panic disorder.  He said his company commander 
wanted to discharge him under "Section 8", but he begged 
him not to do so as a mental discharge was then considered to 
be disgraceful.  By a statement dated in August 1999, the 
veteran's representative asserted that the veteran incurred a 
chronic depressive disorder during service.

By a letter to the veteran dated in August 1999, the RO asked 
him to provide information regarding any VA or non-VA 
treatment for a psychiatric disorder.  By a letter to the 
veteran dated later that month, the RO asked him to send 
evidence showing that his claimed disabilities had been 
treated since his discharge from service.

In November 1999, the veteran's representative submitted 
copies of VA medical records dated from May 1998 to October 
1999 reflecting treatment for various conditions, including 
major depressive disorder, panic disorder, anxiety disorder, 
and depression not otherwise specified (NOS).  A May 1998 
treatment note shows that the veteran reported a history of 
bipolar disorder; the diagnosis was history of bipolar 
disorder.  A September 1998 treatment note shows that the 
veteran reported that he had longstanding depression since 
military service.  He said that he was medically discharged 
from service due to depression.  At that time, his sister had 
a breakdown which led to her giving up her baby.  He said 
that this event caused him to be depressed for about two 
years.  He said he subsequently had intermittent depression 
for which he had been hospitalized five times in the past two 
years.  He reported that he had a back injury in 1988 for 
which he had multiple surgeries, and that he was disabled by 
his back disability.  He said that in 1995 he began to become 
depressed and began to hear voices.  The diagnosis was 
recurrent psychotic depression in remission.  

A subsequent VA outpatient treatment record dated in 
September 1998 shows that the veteran reported that when he 
was 11 years old, he witnessed a friend drown, and was blamed 
for not saving his life.  He said that at age 13, he was 
raped by an older man.  He said he did not have nightmares, 
flashbacks, hyperarousal, or numbing following either 
incident, but did have avoidance behavior after the rape.  He 
reported that he had an abusive marriage; he said he was 
physically and emotionally abused by his wife.  He also 
reported mistreatment in a subsequent relationship.  The 
diagnosis was recurrent depression.  A February 1999 
treatment note shows that the veteran reported a history of 
depression since 1968, and a history of panic disorder since 
1990.  A May 1999 treatment note shows that the veteran 
reported a history of panic disorder with major depression, 
for which he was hospitalized on four occasions, most 
recently in the spring of 1998.  The diagnoses were lack of 
housing, recurrent major depression, and panic disorder with 
agoraphobia.  An October 1999 treatment note shows that the 
veteran reported that he had flooding memories of a series of 
sexual assaults in adolescence and young adulthood, beginning 
with a rape at age 14, attempted assault at ages 15 and 16, 
and sexual assault in the service, all by men.  The diagnoses 
were panic disorder and recurrent major depressive disorder 
with transient psychotic features.

By a statement dated in September 1999, the veteran said that 
in 1968, he was drafted and taken away from his 2-year old 
nephew whom he was raising.  He said the child was placed in 
foster care for a time as a result.  He reported treatment 
for psycho-somatic illness during service in 1968.  He said 
he went to see a chaplain for depression in 1969, and that in 
May 1969 his company commander told him that he would be 
discharged for a psychiatric disorder.  He stated that from 
1978 to 1980 he was treated at Revere Mental Health Clinic, 
and said that depression ended his marriage.  He reported 
subsequent treatment for depression at "MGH" in 1982, and 
at "Patience Sampson Beacon St." from 1988 to an 
unspecified date.  He reported treatment for depression at 
Arbor House Hospital on an unspecified date, treatment at 
Harvard Health from 1992-1993, and VA treatment from 1995 to 
1998.  He reported four 10-day psychiatric admissions to Mike 
O'Callagan Federal Hospital.  He said that since 1998 he had 
received psychiatric treatment by the VA in Boston.

By a letter dated in December 1999, a VA psychiatrist related 
that the veteran asked him to write a letter describing the 
possible association between his current symptoms and his 
claimed military trauma.  The psychiatrist noted that the 
veteran reported that he was raped by an officer during 
service, and reported that the officer threatened to kill him 
if he disclosed the event.  It was noted that the veteran 
also reported that he was sexually assaulted by people in his 
company in 1969.  The psychiatrist said that the veteran 
reportedly suffered from recurrent major depression with 
psychotic features since his discharge from service, and 
indicated that the veteran currently had panic disorder with 
agoraphobia, and was undergoing an assessment for PTSD.  The 
psychiatrist concluded, "In my opinion [the veteran's] 
current symptoms of panic and depression are very likely to 
be associated with the military trauma.  This trauma 
compounded his earlier childhood trauma to which [the 
veteran] had made a good adjustment."

By a letter to the veteran dated in March 2000, the RO 
requested that he provide additional evidence, including 
complete addresses for the private facilities where he 
reported treatment for a psychiatric condition.  The RO also 
asked him to provide responses to a questionnaire regarding 
PTSD secondary to personal assault.  He was asked to describe 
the in-service incident(s), to indicate his unit at the time 
of each incident, to identify any other sources of 
information regarding the incident, and to indicate whether 
he experienced visits to a medical or counseling clinic 
without a specific diagnosis or specific ailment, a sudden 
request for change in military occupational specialty or duty 
assignment, an increased use of leave without an immediate 
reason, changes in performance evaluations, episodes of 
depression, panic attacks, or anxiety, increased or decreased 
use of prescription medicine, increased use of over-the-
counter medication, alcohol or substance abuse, disregard for 
military or civilian authority, obsessive behavior such as 
overeating or under-eating, tests for sexually transmitted 
diseases, or unexplained economic or social behavior changes.

In March 2000, the RO received partially duplicative VA 
outpatient records dated from May 1998 to March 2000 which 
reflect treatment for a variety of conditions, including a 
psychiatric disorder, variously characterized as depression 
and panic disorder.  Records show that the veteran received 
group therapy.  A May 1998 treatment note shows that the 
veteran reported a prior history of PTSD, bipolar disorder, 
and panic disorder with agoraphobia.  He was referred for 
treatment.  A January 2000 treatment note shows that the 
veteran was seen for a screening appointment for PTSD.  He 
reported a history of two traumatic events.  He said that he 
was raped by a neighbor at age 13, and was also raped during 
military service.  He said he went to the hospital after the 
incident but did not report it to the authorities.  He 
reported a long history of psychiatric treatment, and said he 
had been diagnosed with panic disorder and depression.  The 
examiner opined that the veteran was appropriate for PTSD 
evaluation and treatment.  A subsequent January 2000 
outpatient neurology treatment note reflects that the 
veteran's medical history included prolonged PTSD, neurotic 
depression, bipolar affective disorder - depressive, 
unspecified, recurrent depressive disorder, panic disorder, 
agoraphobia with panic, bipolar affective disorder - manic, 
unspecified, and bipolar affective disorder, NOS.  The 
diagnosis was chronic low back pain.  A March 2000 mental 
health note reflects diagnoses of panic disorder and 
recurrent depression.

In April 2000, the RO received VA medical records dated from 
December 1995 to April 1996.  A December 1994 triage nursing 
assessment and record shows that the veteran reported a 
history of depression.  The diagnosis was ineffective coping.  
On psychiatric consultation in December 1995, the veteran 
reported a history of bipolar affective disorder.  The 
examiner diagnosed recurrent major depressive disorder/ 
generalized anxiety disorder, rule out bipolar affective 
disorder.  A January 1996 treatment note shows that the 
veteran reported a history of bipolar disorder since he was 
43 years old.  (The examiner noted that the veteran was then 
47 years old).  The diagnostic assessment was depressive 
disorder NOS/probable generalized anxiety disorder.  An April 
1996 treatment note shows that the veteran received 
continuing treatment for these conditions.

In May 2000, the RO received a PTSD assessment report.  The 
report shows that the veteran reported that at age 11, he was 
with a friend who drowned, and that the townspeople blamed 
him for not saving the other boy.  He said that he was raped 
by a male neighbor at age 13, and that the incident had a 
tremendous impact on him.  He said that there was a period of 
a year during which his father was abusive to his mother.  
The veteran also related incidents of sexual abuse during 
service.  He said that while he was training at Fort Dix, he 
was grabbed from behind, pulled down, and raped.  He said he 
was warned that if he told anyone he would be killed.  He 
said that a few days later he had to go to the hospital for a 
sigmoidoscopy because of rectal bleeding.  He said he tried 
to report the incident to a chaplain but received no support.  
The veteran also related a second incident of sexual abuse, 
when he was stationed at Fort Lewis.  He said his roommate 
told him he should sleep with tape over his mouth because 
other soldiers had him perform fellatio on them while he 
slept.  The veteran reported that he never woke up as he was 
always a very heavy sleeper, and said he never found out 
definitively if this incident happened, but that it remained 
a source of distress for him.  He said that at that time he 
became depressed.  He said that during service, he used 
marijuana, LSD, and "speed" for about one year.  

During the examination, the veteran also stated that after 
service, he worked as a file clerk for 6 months, then at the 
post office for 6 months, but he left both jobs because there 
was too much opportunity to ruminate about his traumas.  He 
said that he subsequently worked as a respiratory therapist 
until 1992, when he stopped working due to a back disability.  
He related that he was previously married, and that his wife 
was physically, socially, and emotionally abusive to him.  
The veteran stated that his emotional/psychiatric problems 
began in 1978, after his marriage had begun to deteriorate, 
and he had a breakdown at work.  He reported regular 
treatment until 1979, and began receiving therapy again in 
the early 1980s.  He said he was subsequently stable 
psychiatrically until he injured his back in 1988.  He 
related that beginning in 1990, he had tremendous anxiety and 
difficulty leaving his home.  He said he stopped working 
entirely in 1992, and thoughts of the military began to flood 
his mind at that time.  The examiner noted that the veteran's 
reporting style was somewhat emotional and dramatic, but also 
somewhat vague at times.  The examiner indicated that 
descriptions of past events at times sounded bizarre until 
further clarifying questions were asked.  The examiner stated 
that despite the veteran's reported ability to see atoms in 
the air after taking Dilantin, no other indication of 
hallucinations or delusional thinking were noted.  The 
examiner indicated that the interview data were consistent 
with a Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition (DSM-IV) diagnosis of PTSD, including exposure to 
a recognizable stressor, specifically a rape in the military.  
The veteran reported avoidance of stimuli associated with his 
reported trauma, and said he had been unable to complete a 
compensation form in which he needed to describe his claimed 
in-service rape.  The examiner indicated that the veteran 
also met the DSM-IV criteria for major depressive disorder 
and panic disorder with agoraphobia.  Psychological testing 
was performed, which was largely consistent with the 
information gathered during interviews.  The Axis I diagnoses 
were PTSD, severe recurrent major depressive disorder without 
psychotic features, and panic disorder with agoraphobia.

In May 2000, the veteran's representative submitted the 
veteran's partially completed questionnaire regarding PTSD 
secondary to personal assault.  The veteran did not provide 
any description of the alleged events, and did not provide 
the date(s) or location(s).  He did not identify the 
perpetrator(s), any witnesses, or any person to whom he 
confided at that time.  Most of the questions were left 
blank.  The only information he provided was the name of the 
unit to which he was assigned in Fort Lewis.  The veteran's 
representative also enclosed April 2000 statements by the 
veteran.  The veteran said that during service at some time 
between basic training and "school", he was raped and was 
told never to tell anyone or he would be killed.  He said he 
was stationed at Fort Dix at the time.  He stated that he 
went to the hospital and had a sigmoidoscopy.  In another 
April 2000 statement, he said that during his time at Fort 
Lewis, he was continuously sexually abused.  He related that 
he went to see a chaplain but was told to "pull myself up by 
my boot straps and take it like a man."  He enclosed two VA 
Forms 4142, (Authorization and Consent to Release Information 
to the VA).  He reported that he was treated for depression 
at Arbor House, in Jamaica Plains, in 1992, at Nevada State 
Mental Hospital in 1997, at Orville House in Nevada in 1998, 
and at Mike O'Callagan Federal Hospital at Nellis Air Force 
Base in Las Vegas from 1997 to 1998.  He did not provide a 
complete address for the first three facilities listed above.  
He related that he had been treated with anti-psychotic drugs 
since around 1970.

In May 2000, the RO received VA medical records dated from 
1996 to 1998 from the Las Vegas VA Medical Center (VAMC).  
Such records reflect that the veteran was treated for a 
variety of conditions including depression and anxiety.  A 
January 1998 treatment note reflects diagnoses of depression 
and schizophrenia.  A treatment note dated on April 23, 1998 
shows that the veteran was treated after he took an overdose.  
He complained of increasing depression.  He reported that he 
was raped at age 13.  He did not refer to his military 
service.  The Axis I diagnosis was major depression 
(recurrent), with anxiety.  VA hospital records show that the 
veteran was admitted to Michael O'Callahan Federal Hospital 
from April 23, 1998 to May 4, 1998 after he made a suicide 
attempt.  On admission, the veteran reported that he was in 
Germany during military service, and it was there that he had 
his first depression.  He said he was given a choice of a 
medical or an honorable discharge, and he chose an honorable 
discharge.  He complained of increasing depression over the 
past several weeks.  A handwritten admission note shows that 
the veteran reported that he had depression on and off since 
service.  A May 1998 progress note shows that the veteran 
attributed his suicide attempt to depression and conflicts 
with roommates.  The Axis I discharge diagnoses were severe 
recurrent major depressive disorder, status post suicidal 
attempt without psychotic features, and panic disorder 
without agoraphobia.  The examiner noted that the veteran had 
several general medical conditions.  

By letters dated in July 2000 to Harvard Community Health and 
to Revere Mental Health Clinic, the RO requested treatment 
records relating to the veteran.  No response was received 
from Harvard Community Health.  In August 2000, the RO 
received a response from Revere Mental Health Clinic to the 
effect that the veteran was unknown to that agency.

In July 2000, the RO received copies of the veteran's 
personnel records.  Such records are negative for any 
reference to personal assault.  A December 1968 record of 
proceedings under Article 15 shows that the veteran was 
absent from his unit without proper authority for about 4 
days in November 1968.  A March 1969 report of a 
neuropsychiatric evaluation of the veteran indicates that he 
had a history of marked social inadaptability prior to and 
during service.  The examiner indicated that the veteran's 
condition was part of a character and behavior disorder due 
to deficiencies in emotional and personality development of 
such a degree as to seriously impair his function in military 
service, and that he had poor judgment, was not committed to 
productive goals, and was not motivated.  The examiner opined 
that there was no evidence of a mental disease, defect or 
derangement sufficient to warrant medical disposition, and he 
was psychiatrically cleared for separation from service under 
the appropriate administrative regulation.  By a letter dated 
in April 1969, a chaplain at Fort Lewis stated that he 
counseled the veteran on several occasions from January to 
April 1969, and it was apparent that the veteran was unable 
to adjust to military service, resulting in frequent absences 
without leave and an inability to perform his duties.  He 
opined that further attempts at rehabilitating the veteran 
would meet with failure, as the veteran's attitude was 
contradictory to military life.  An April 1969 memorandum 
from the Headquarters Troop at Fort Lewis shows that the 
veteran was recommended for discharge for unsuitability.  It 
was noted that the veteran had a lack of appropriate interest 
in the Army and an inability to conform with military life 
which were evident in his conduct and behavior.  A May 1969 
memorandum shows that the veteran's discharge by reason of 
unsuitability was approved.  A May 1969 extract of special 
orders shows that the veteran was discharged under honorable 
conditions by reason of board action and not by reason of 
physical disability.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A). 

As the veteran's claims for service connection for PTSD and a 
major depressive disorder were pending when the statutes 
pertaining to the VA's duty to assist were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board has 
considered both the old statutes (38 U.S.C.A. §§ 5102, 5103, 
5106, 5107 (West 1991)) pertaining to the VA's duty to 
assist, and the VCAA, and finds that the VCAA is more 
favorable to the veteran as it provides additional 
protections, and it will therefore be applied in this case.  
Karnas, supra.

The Board finds that the RO has met its duty to assist the 
veteran in the development of these claims under the VCAA.  
By virtue of the March 2000 RO letter to the veteran, and the 
statement of the case, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claims.  The 
veteran has reported treatment by private physicians since 
the late 1970s.  He has not provided complete addresses for 
each such physician, despite a request for the addresses by 
the RO.  The RO has attempted to obtain additional private 
medical records referenced by the veteran, but such attempts 
were unavailing.  The veteran has not indicated that such 
doctors linked any claimed condition with service.  The 
veteran has reported that he receives disability benefits 
from the Social Security Administration due to a back 
disability; such records would not be pertinent to the 
instant claims.  It appears that all available evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder, including 
service medical and personnel records.  The Board finds that 
there is ample medical and other evidence of record on which 
to decide the claim, and that neither the veteran nor his 
representative has pointed to any additional available 
records that have not been obtained and which would be 
pertinent to the present claim.  Therefore, the Board finds 
that all facts that are relevant to this issue have been 
properly developed and that no further action is required in 
order to comply with VA's duty to assist.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) [to be codified at 
38 U.S.C. § 5103A].

The veteran claims service connection for PTSD and a major 
depressive disorder which he asserts were incurred during or 
are a result of military service.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

The governing regulation pertaining to service connection for 
PTSD, 38 C.F.R. § 3.304(f), provides:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor....

38 C.F.R. § 3.304(f) (2000).

If a veteran did not engage in combat, his statements and 
testimony are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established by 
official service records or other credible supporting 
evidence.  Id.; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).

Service medical records from the veteran's period of active 
duty (May 1968 to May 1969) are negative for treatment or 
diagnosis of a psychiatric disorder and are negative for 
treatment of a rape or other personal assault.  There is no 
evidence that a sigmoidoscopy was performed during service, 
as asserted by the veteran.  Records demonstrate that a 
proctoscopy was performed in July 1968 due to the veteran's 
complaints of 8 or 9 bowel movements per day, and due to his 
reported long history of gastrointestinal complaints.  The 
proctoscopy showed normal mucosa, and the diagnosis was 
irritable bowel.  A March 1969 report of a neuropsychiatric 
evaluation of the veteran indicates that the veteran had a 
history of marked social inadaptability prior to and during 
service.  The examiner indicated that the veteran's condition 
was part of a character and behavior disorder due to 
deficiencies in emotional and personality development of such 
a degree as to seriously impair his function in military 
service, and that he had poor judgment, was not committed to 
productive goals, and was not motivated.  The examiner opined 
that there was no evidence of a mental disease, defect or 
derangement sufficient to warrant medical disposition, and he 
was psychiatrically cleared for separation from service.  On 
separation medical examination in April 1969, the examiner 
indicated that the veteran had an emotional unstable 
personality.  No disqualifying defects were found.  A 
clinical record cover sheet dated in late May 1969 shows that 
the veteran was evaluated on the neuropsychiatric ward for 
one day and diagnosed with a character and behavior disorder, 
not previously recorded, not incurred in the line of duty, 
existing prior to service.  The veteran was discharged from 
service by reason of unsuitability.

Although the veteran has reported psychiatric treatment since 
the late 1970s, there is no medical evidence of treatment for 
a psychiatric disorder until the 1990s.  VA medical records 
dated from 1995 to 2000 reflect that the veteran has received 
ongoing treatment for psychiatric disorders, primarily 
diagnosed as major depressive disorder and panic disorder.

At a VA psychiatric examination in December 1998, the 
examiner noted that the veteran had difficulty remembering 
exactly what happened during his military service.  The 
examiner noted that the veteran's memory function was 
somewhat impaired, and there was evidence of major depression 
with possible delusions.  The diagnosis was major depressive 
disorder.  At a December 1998 VA general medical examination, 
the veteran reported that he had a history of depression 
dating back to when he was 20 years old.  He said he was 
never treated for depression in service, but was seen for 
varying somatic complaints, which he now felt were a 
manifestation of depression.  He stated that he had been 
taking anti-depressant medication for the past 4 years.

By a letter dated in December 1999, a VA psychiatrist opined 
that the veteran's symptoms of panic and depression were 
related to his reported in-service personal assaults.  The 
Board notes that this opinion is based entirely on the 
veteran's reported history, and that there is no medical 
evidence that the veteran had major depressive disorder 
during service or for years thereafter.  The veteran himself 
has made contradictory statements regarding the date of 
incurrence of his current depression; in March 2000 he said 
his emotional/psychiatric problems began in during the 
breakdown of his marriage in the late 1970s, while at other 
times he asserts that his current depression began in 
service.  The medical evidence does not show that the veteran 
incurred major depressive disorder in service.

The first diagnosis of PTSD is dated in March 2000.  The 
examiner based the diagnosis of PTSD on the veteran's 
reported history of an in-service rape, which has not been 
verified.  The veteran's assertions of in-service personal 
assaults are unsupported by any credible evidence such as 
service medical records or lay statements.  As the veteran 
did not serve in combat, and his claimed stressor is not 
related to combat, his claimed stressor(s) must be supported 
by credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen, supra, Doran, supra.  There is no corroborating 
evidence that the veteran was assaulted during service, and 
the veteran has not presented any lay statements by persons 
who knew him at that time to demonstrate otherwise.  
Moreover, at his December 1998 VA examinations, it was noted 
that the veteran had a poor recollection of the events of 
service.  Medical records reflect that the veteran has made 
incredible statements; he has said that he was stationed in 
Germany during service, while military personnel records show 
that he never served overseas.  He has stated that he is 
unsure if some of his asserted assaults actually occurred, 
and he has provided no specific details which might enable 
the VA to corroborate his claimed assault(s).  The veteran 
has also related that he used hallucinogenic substances for a 
year during service.  In this regard the Board notes that the 
veteran had only one year of military service.  The 
requirements for service connection for PTSD have not been 
met, as there is no verified in-service stressor, and service 
connection is not warranted for the condition.  38 C.F.R. 
§ 3.304(f).

The veteran has asserted that he incurred PTSD and a major 
depressive disorder during his period of active service.  As 
a layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Similarly, the veteran's self-reported lay 
history, transcribed in some of the post-service medical 
records, that his claimed disabilities began in service, does 
not constitute competent medical evidence of causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996); Sanchez-Benitez v. 
West, supra. 

The medical evidence does not demonstrate that PTSD or a 
major depressive disorder was incurred during service, or 
that a psychosis was manifest to a compensable degree within 
the first post-service year.  The Board finds that the 
preponderance of the evidence is against the claims for 
service connection for PTSD and a major depressive disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).


ORDER

Service connection for PTSD is denied.

Service connection for a major depressive disorder is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

